Exhibit 10.18



FIRST AMENDMENT TO LEASE


 
 
This Lease("Lease"), dated for reference purposes onlyAugust 28, 2008,  is made
by and between  FKC Highland, LLC, a Delaware limited liability company
 (“Landlord”) and Fortunet, Inc., a Nevada corporation (“Tenant"), (collectively
the "Parties", or individually a "Party").

 


  RECITALS


 
A.
Landlord and Tenant are parties to that certain lease dated May 6, 2005
(collectively, the "Lease").  Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 21,922 +/ - rentable square feet
(the “Premises”) described as 2950 Highland Drive, Suites C and D , Las Vegas,
NV 89109 (the "Building").



 
B.
By this Amendment, Landlord and Tenant desire to modify the Lease as provided
herein.  The parties desire to extend the Term as provided herein.



 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



AGREEMENTS


1.  
LEASE TERM. Landlord and Tenant agree to extend the term of the lease for thirty
four (34) months,  and shall expire on September 30, 2013 (“Expiration Date”).





2.  
BASE RENT SCHEDULE. Monthly Base Rent shall be payable in advance on the first
day of each month, per paragraph 4.1 of the Master Lease in accordance with the
following schedule.



[exh_1018.gif]


3.  
PERSONAL GUARANTEE.  Provided Tenant is not then in default of the Lease, that
certain Personal Guarantee by Yuri Itkis shall expire and be of no further force
and effect as of November 30, 2010.



4.  
AUTHORITY TO EXECUTE AGREEMENT.  Each individual executing this  Amendment on
behalf of a partnership, corporation or other entity represent that he or she is
duly authorized to execute and deliver this  Amendment on behalf of the
corporation, partnership and/or other entity and agrees to deliver evidence of
his or her authority to Landlord prior to the execution of this  Amendment .



5.  
ENTIRE AGREEMENT.  This Amendment represents the entire agreement among the
parties with respect to the matters contained in this Amendment and supersedes
any prior negotiations, representations, or agreements, whether written or oral,
with respect to the subject matter contained herein. Nothing in this Amendment
shall be deemed to waive or modify any of the provisions of the Lease, except as
expressly stated herein.  This Amendment may be amended, modified, or altered
only by written instrument, signed by Landlord and Tenant.



6.  
INCONSISTENCIES.  Except as modified or amended herein, each and all of the
terms, covenants and conditions of the Lease are hereby ratified and confirmed
and remain in full force and effect.   If there are any inconsistencies between
this Amendment and the Lease the provisions of this Amendment shall prevail.



7.  
LEGAL ADVICE; NEUTRAL INTERPRETATION; HEADINGS.  Each party has received
independent legal advice from their attorneys with respect to the advisability
of executing this Amendment and the meaning of the provisions hereof.  The
provisions of this Amendment shall be construed as to their fair meaning, and
not for or against any party based upon any attribution to such party as the
source of the language in question.  Headings used in this Amendment are for
convenience of reference only and shall not be used in con­struing this
Amendment.



8.  
JOINT DRAFTING:  The Amendment contained herein shall not be construed in favor
of or against either party, but shall be construed as if both parties prepared
this Amendment.  Landlord and Tenant acknowledge that they have been
represented, or have had the opportunity to be represented, by counsel of their
own choice.  Neither Landlord nor Tenant is relying upon any legal advice from
the other party's counsel regarding the subject matter thereof.  Both parties
acknowledge that they understand the terms and conditions of this Amendment and
the terms and conditions of all other documents and agreements executed in
connection herewith and that they sign the same freely.  Neither Landlord nor
Tenant shall deny the enforceability of any provision of this  Amendment or any
of the other documents or agreements executed in connection herewith on
the  basis that it did not have legal counsel or that it did not understand any
such term or condition.  This Amendment and any ambiguities or uncertainties
contained in this Amendment shall be equally and fairly interpreted for the
benefit of and against all parties to this Amendment and shall further be
construed and interpreted without reference to the identity of the party or
parties preparing this document, it being expressly understood and agreed that
the parties hereto participated equally in the negotiation and preparation of
this Amendment or have had equal opportunity to do so.  Accordingly, the parties
hereby waive the legal effect of California Civil Code Section 1654 or any
successor and/or amended statute which in part states that in cases of
uncertainty, the language of the contract should be interpreted most strongly
against the party who caused the uncertainty to exist.  The captions used herein
are for convenience only and are not a part of this  Amendment and do not in any
way limit or amplify the terms and provisions hereof.



9.  
CHOICE OF LAW.  This Amendment shall be governed by and construed in accordance
with the domestic laws of the State of Nevada applicable to agreements executed
and to be fully performed therein without giving effect to any choice of law
provision or rule (whether of the State of Nevada or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Nevada.  The parties hereto agree that any suit, action or proceeding
arising out of or relating to this Amendment shall be instituted and prosecuted
in the Superior Court of Nevada located in San Bernardino County, and the
parties hereto irrevocably submit to the jurisdiction of said court and waive
any rights to object to or challenge the appropriateness of said forum.



10.  
SEVERABILITY.  If any term, covenant, condition or provision of this Amendment,
or the application thereof to any person or circumstance, shall to any extent be
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, covenants, conditions or provisions of this
Amendment, or the application thereof to any person or circum­stance, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby.



11.  
SUBMISSION OF AGREEMENT.   The submission of this Amendment to Tenant, Tenant’s
agent or attorney for review or signature does not constitute an offer to
Tenant.  This Amendment shall have no binding force or effect until its
execution and delivery by both Landlord and Tenant.



12.  
RATIFICATION OF LEASE:  Except for the amended sections expressly contained
herein, all other terms and conditions of the above-described Lease shall remain
unchanged and in full force and effect.

 
13.  
IN WITNESS WHEREOF, this   Amendment has been executed effective as of the day
and year first above written.

 




Dated: ____________________________
 
LANDLORD:
 
FKC HIGHLAND, LLC,
A Delaware limited liability company
 
By:    FKC, LLC
A California limited liability company,
Its sole member
 
By:      Kraemer VI, Inc.,
A California corporation,
Its managing director
 
By: _____________________
Brett S. Albrecht
Managing Director
Dated: __________________________
 
TENANT:
 
FORUNET, INC.,
a Nevada Corporation
 
By:  ____________________________
Print Name:  Yuri Itkis                                   
Its: _____________________________


